OPINION OP THE COURT BY
PERRY, J.
Tbe Queen’s Hospital appeals from tbe refusal of tbe auditor to issue warrants, for tbe months of November and December, 1903, and January, 1904, for tbe monthly pro rata of tbe appropriation of $10000 made for tbe Hospital by Act 10 of tbe extra session of 1903, and a similar appropriation of $30000 made by Act 13 of tbe same session. Tbe auditor moves to dismiss tbe appeal.
Tbe only point presented by tbe motion is that it does not appear from tbe petition or statement of appeal that tbe appropriations of $10000 and $30000 are for a “necessary current ex*515pense of carrying on the government of the Territory of Hawaii or meeting its legal obligations.” This is on the theory that §54 of the Organic Act limits the legislature, in extra session assembled, to the passage of bills making appropriations for the necessary current expenses of the government. The section, however, is not, in our opinion, to be so construed. The failure to pass appropriation bills of the class named is stated in the section as the condition for the Governor’s calling the legislature in extra session, but, while Congress may have intended that the legislature should in such extra session appropriate for necessary current expenses, it did not intend that the legislature should not be at liberty to go further and appropriate other proper items not included within that designation. The object of the called session is not declared to be “for the consideration of such appropriation bills” but “for the consideration of appropriation bills” without any limitation whatever other than the implied one that the matters covered shall be rightful subjects of legislative appropriation.
Robertson & 17ilder for appellant.
R. 0. Peters, deputy attorney general, for the auditor.
The remaining points argued do not properly arise on this motion and will not be considered at this time. The motion is denied. The appeal itself is now in order for hearing.